 454DECISIONSOF NATIONAL LABOR RELATIONS BOARD1.Alloffice clerical employees of the Employer at itsSeattle,Washington,plants, excluding all other employees,guards, and supervisors as definedin the Act.2.Alloutside, inside,and telephone sales personnel of theEmployer in its Serv-U division,Seattle, Washington, includingtelephone order girls,but excluding all other employees,guards,and supervisors as definedin the Act.[Text of Direction of Elections omitted from publication.]MASTRO PLASTICS CORP., and FRENCH-AMERICAN REEDSMANUFACTURING CO., INC.andLOCAL 3127, UNITEDBROTHERHOOD OF CARPENTERS AND JOINERS OFAMERICA.CaseNo. 2-CA-1799. July 29, 1953ORDEROn March 13, 1953, the Board issued a Decision and Order 1in the above-entitled proceeding.Thereafter,on May 6, 1953,counsel for the Respondents filed a motion to modify orderand for other relief which the Board,on May 25, denied aslacking in merit. On June 2, 1953,counsel for the Respondentsfiled a further motion to complete record which the Board, onJuly 2,1953, considered and disposed of as of that date. Counselfor the Respondents thereafter,on July 20,1953, filed a motiontovacate order and stay proceedings.Respondents asserttherein that Section 3(d) of the Act grants final authority tothe General Counsel in respect to the prosecution of complaintsbefore the Board;that the motion to modify order filed May6,1953,was a motion touching essential elements of saidprosecution;that the General Counsel was not heard upon saidmotion and is not shown by the record to oppose or concur withthemerits thereof; and that "unless it appear of record thatthe General Counsel has exercised his said final authority uponamotion touching the essential elements of the prosecution,the Board is without power to proceed,"and its Order of May25, 1953, is void. Respondents further contend that they havebeen deprived of a fair hearing on said motion of May 6,because persons other than the General Counsel performedthefunction of prosecuting thereon.Respondents therefore move tostay all proceedings until the General Counsel has furnishedRespondents with appropriate notice of position on the issuesraised in the May 6 motion to modify.The Board has duly considered the matters raised by Re-spondents'motion to vacate order and stay proceedings. Re-spondents'motion is grounded on the assumption that, underSection 3(d) of the National Labor Relations Act, as amended,the Board has no authority to deny motions made by Respondents1103 NLRB 511.106 NLRB No. 81. STEVA STONE COMPANY455as without merit, in the absence of formal and expressed op-position to said motions by the General Counsel. The Boardhowever, finds no basis in Section 3 (d), or in any part of theAct, substantiating the theory advanced by Respondents. More-over, the Board has previously ruled (United Aircraft Corpora-tion,Pratt & Whitney Aircraft Division, 91 NLRB 215), thatSection 3 (d) does not limit the authority of the Trial Examineror the Board to grant or deny motions by the parties once hear-ing has commenced on the complaint, because it is at that timethat the Board's exclusive jurisdiction attaches. In the instantcase, the General Counsel prosecuted the complaint issuedagainst the Respondents and secured a Decision and Order ofthe Board finding that the Respondents had committed unfairlabor practices within the meaning of the Act. Whether or nottheGeneral Counsel now desires to oppose or support suchsupplemental motions as are made by the Respondents in attackupon the validity of the Board's Decision and Order is notdeterminative of the Board's authority to grantor dismiss suchsupplemental motions upon their own merits or lack thereof.Accordingly, as the motion is lacking in merit,IT IS HEREBY ORDERED that the motion to vacate orderand stay proceedings be, and it hereby is, denied.By direction of the Board:Frank M. Kleiler,Executive SecretaryKENNETH STEVA AND JESSE A. STEVA d/b/a STEVA STONECOMPANYandINTERNATIONAL HOD CARRIERS' BUILD-ING AND COMMON LABORERS' UNION OF AMERICA,HEAVY CONSTRUCTION LABORERS' LOCAL NO. 663, AFL,and INTERNATIONAL UNION OF OPERATING ENGINEERS,HOISTING AND PORTABLE LOCAL NO. 101, AFL, JOINTLY,Petitioner. Case No. 17-RC-1618. July 29, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before William J.Cassidy, hearing officer. The hearing officer's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this casetoa three-member panel [Members Houston, Styles, andPeterson].Upon the entire record in this case, the Board finds:1.The Employer is a copartnership whose main office islocated in Richmond, Missouri. The Employer operates a stone106 NLRB No. 79.